Title: To James Madison from John Gavino, 15 July 1803
From: Gavino, John
To: Madison, James


					
						No. 124.
						Sir
						Gibraltar 15. July 1803
					
					I beg leave to have the honor of confirming my last Dispatch No. 123 inclosing one from Consul Simpson of Tanger, and I now transmit you another from said Gentleman, who applied to me for some Rice for the Emperour.  None being for sale in the Place, I sent him two Tierces of what was in store for Supplying the Squadron, & doubt not will meet your approbation.
					I have no further Accounts from Commodor Morris, or the detaind Ship regarding which the Governour of Tanger has wrote his agent here for particulars, but he can give none, as only the Commodors Letter on the business to Consul Simpson is all that has reachd this Place.
					Capn. Scamiche in the Portuguese 74 is returnd from Landing his Algerian Captives at Lagos, & is prepairing to go on another Cruise off that Port.
					The Ship Courtney of Norfolk Capn. Fitzhugh saild from hence a few days ago for said Port, when it seems was brought too in the Gutt by the British Sloop of Warr Bitterel Cap: Corbett, & two days after James Cutfourth Navy Victualler at this Place calld on me with the Ships Register and a Message from said Cap: Corbett saying that at the time Capn. Fitzhugh was on board another Ship came in Sight which he was desireouse to Examine, that in the hurry Cap: Fitzhugh & himself did not observe that said Register was left on the Table, which he Noticed some time after, and as such sent it me, & I now transmit same to Mr. Willm. Pennock of Norfolk the Owner of the Ship.
					We have nothing new.  I have the honor to be with respect Sir Your most obedt. and most hl. Sert.
					
						John Gavino
					
					
						Several Danes & Swedes brought in for adjudication being bound to & from the french Ports.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
